UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4115
SHAWN D. WHITE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                           (CR-02-55)

                       Submitted: July 31, 2003

                      Decided: September 4, 2003

Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas W. Farrell, Susan A. Waddell, WOOTENHART, P.L.C.,
Roanoke, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Jennifer R. Bockhorst, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. WHITE
                              OPINION

PER CURIAM:

   Shawn D. White appeals from a jury conviction and the resulting
148-month sentence for assault with a dangerous weapon, in violation
of 18 U.S.C. § 111 (2000), and use or carry of a firearm during and
in relation to a violent crime, in violation of 18 U.S.C. § 924(c)
(2000). On appeal, he argues that: (1) there was insufficient evidence
to corroborate his extrajudicial confession; (2) the district court
abused its discretion in admitting testimony regarding his prior pos-
session of a firearm; (3) the district court abused its discretion in
denying his motion for a mistrial based on witnesses’ testimony that
White had threatened others with a firearm; and (4) at sentencing the
district court improperly applied the guidelines. Finding no reversible
error, we affirm.

   On appeal, White first argues that the district court erred in denying
his motion for judgment of acquittal based on the alleged lack of cor-
roboration of his extrajudicial confession. Specifically, he contends
that there was insufficient corroboration of his statement to Lillie
Booth that he robbed the mailman. In reviewing the district court’s
denial of the defendant’s motion for judgment of acquittal pursuant
to Fed. R. Crim. P. 29, this court considers only whether there is sub-
stantial evidence which, taken in the light most favorable to the
United States, would permit a jury to find that the defendant was
guilty beyond a reasonable doubt. United States v. MacCloskey, 682
F.2d 468, 473 (4th Cir. 1982); see also Glasser v. United States, 315
U.S. 60, 80 (1942). In making this assessment, this court does not
review the credibility of the witnesses and assumes the jury resolved
all contradictions in the testimony in favor of the government. United
States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).

   In dealing with extrajudicial confessions, this court has held that a
criminal conviction cannot validly rest solely upon an uncorroborated
confession. United States v. Hall, 396 F.2d 841, 844-45 (4th Cir.
1968). Furthermore, this court has held that the confession must be
corroborated by other evidence as to the corpus delicti. United States
v. Sapperstein, 312 F.2d 694, 696-97 (4th Cir. 1963) (finding that cer-
tain testimony coupled with documentary proof far exceeded the min-
                        UNITED STATES v. WHITE                         3
imal corroboration of guilty knowledge required to support the
extrajudicial confessions). The Supreme Court, however, rejected the
requirement that the corpus delicti be established with independent
proof, in Opper v. United States, 348 U.S. 84, 93 (1954). In Opper,
the Supreme Court made it clear that the evidence must merely tend
to establish the trustworthiness of the confession. Id. The corroborat-
ing evidence is adequate if it "supports the essential facts admitted
sufficiently to justify a jury inference of their truth." Id. Circumstan-
tial evidence can be used to corroborate a confession. United States
v. Chimal, 976 F.2d 608, 611 (10th Cir. 1992). We find that sufficient
evidence supports the trustworthiness of the confession.

   White next claims that the district court abused its discretion admit-
ting evidence regarding his recent possession of a .357 magnum. Both
Clarissa Burford and LaToya Davis testified that, two weeks prior to
the robbery, they had seen White with the same type of firearm used
in the robbery. White maintains that this evidence constitutes inad-
missible "bad acts evidence." This court reviews a district court’s
determination of the admissibility of evidence under Fed. R. Evid.
404(b) for abuse of discretion. United States v. Queen, 132 F.3d 991,
995 (4th Cir. 1997). A district court will not be found to have abused
its discretion unless its decision to admit evidence under Rule 404(b)
was arbitrary or irrational. See United States v. Haney, 914 F.2d 602,
607 (4th Cir. 1990) (upholding admission of evidence of similar prior
bank robberies). We find no abuse of discretion in the court’s admis-
sion of this evidence.

   White next argues that the district court erred in denying his
motion for a mistrial. This court reviews the denial of a motion for
mistrial for abuse of discretion. United States v. Dorlouis, 107 F.3d
248, 257 (4th Cir. 1997). White specifically maintains that he was
prejudiced by Davis’s and Burford’s brief statements regarding the
circumstances under which they witnessed White with a firearm. We
find no abuse of discretion in the admission of this evidence.

   Last, White alleges that at sentencing the district court improperly
applied U.S. Sentencing Guidelines Manual § 2A2.2 and § 3A1.2(a)
(2002). The district court’s factual findings concerning sentencing
factors are reviewed for clear error. United States v. France, 164 F.3d
203, 209 (4th Cir. 1998). Its legal determinations are reviewed de
4                      UNITED STATES v. WHITE
novo. Id. We have reviewed White’s arguments and find no error in
the court’s application of these guidelines to the facts of this case.

  Accordingly, we affirm White’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED